Given, O. J.
*3141 *313I. The facts concerning the rendering of .said judgments are these: At some time during the latter part of March term, 1893, of the district court in and for Harrison county, entry was made by the *314judge presiding in Ms calendar for judgments in said causes, the precise date of wMch does not appear. On a day between the making of said entry and before the adjournment of the term, and before the eighteenth day of May, 1893, decrees were prepared for entry in said canses, and handed to the clerk. It seems to have been the practice of the clerk to. place the entries on the journal in the order of their date, and, as there were entries to be made of prior date, he placed these decrees in the vault with others to be entered in their order. He says this occurred a month prior to May 18,1893. These decrees were not approved by the judge and entered of record until after the commencement of this action and the issuing of the injunction herein. The three special executions under which the defendant was proceeding were issued and delivered to him. on the eighteenth day of April, 1893. It will be observed that at that date the only evidence of the judgments upon which the executions were issued was the minute in the judge’s calendar and the forms of decrees prepared by the attorneys and left with the clerk for the approval of the judge, and for entry upon the journal. These forms of decrees were approved by the judge, and duly entered after the commencement of this action, and, as no appeal was taken therefrom, the judgments stand unquestioned. The contention is not as to the validity of the judgments but simply as to the validity of these three special executions under which the defendant was acting.
2 *3153 *3164 *314II.. If at the time these executions were issued, April 18,1893, there were no judgments against plaintiff, then, clearly, the issuing of the execution was unauthorized, and they are void. At that date the only evidence of these judgments was the minute on the judge’s calendar and the then unapproved forms of decrees furnished by the attorneys to the *315clerk. This court has repeatedly and uniformly held that the judge’s calendar constitutes no part of the record of the court, and that minutes made by the judge thereon do not constitute a judgment. See Traer v. Whitman, 56 Iowa, 443; Balm v. Munn, 63 Iowa, 642. Surely, the unapproved forms of decrees furnished to the clerk did not constitute judgments against the plaintiff, such as to authorize the issuing of execution thereon. Whether they would have so authorized, if approved by the judge, we do not determine, as that question is not involved in the case. In the Case of Balm, supra, as in this, no entry of judgment was made before execution was issued, and none was entered until after this action was commenced. In that case it is said: “There can be no judgment until it is entered in the proper record of the court. It cannot exist in the memory of the officers of the court, nor in memoranda entered upon the books; not intended to preserve the record of judgments. Code, section 2864; Case v. Plato, 54 Iowa, 64. It is not competent to prove a judgment in any other way than by the production of the proper record thereof. There being no valid existing judgment when the execution was issued, it was void,” — citing cases. “It follows that the levy of the execution conferred no right upon the sheriff to hold the property.” It ¡seems to us clear, 'under the ruling in thin case, that there were no judgments against the plaintiff in favor of the parties named at the time these executions were issued, and that their issuance was unauthorized, and that they were void, and conferred no right upon the defendant to hold the property. It is true that the judgments were rendered prior to the determination of this case, which now stand as valid judgments against the plaintiff, and upon which the judgment plaintiffs are entitled to execution. We do not think, however, that this fact can *316relate back so as to render the executions -in question valid, or as to authorize the defendant to proceed thereunder. By those judgments the plaintiffs therein were decreed to have liens upon the lots in question by virtue of their mortgage, and their remedy was ample by special execution upon their judgments after they became legally entitled thereto. We are not referred to any authority or principle upon which we would be warranted in holding that the subsequent entry of the judgments relates back so as to legalize these executions! Our conclusion is that the defendant should be restrained from proceeding further under said void executions. The order of the court suspending its judgment, dismissing the petition, and dissolving the injunction, pending an appeal, was made to preserve the status quo, and saved the appellant from the necessity of applying to this court for such an order. Without such an order, the purpose of the appeal would be defeated by a sale of the property. For the reasons stated, the' judgment of the district court is reversed,' and the case remanded for judgment in conformity with this opinion.' — Reversed.